In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-16-00072-CR


                    CHRISTOPHER BRADLEY GUTHERY, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 316th District Court
                                    Hutchinson County, Texas
                  Trial Court No. 10,781, Honorable William D. Smith, Presiding

                                        October 19, 2016

                                MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant, Christopher Bradley Guthery, was convicted by a jury of the offense of

sexual assault.1 After hearing the punishment evidence, including appellant’s plea of

“True” to allegation of one prior felony conviction, the jury assessed appellant’s

punishment at confinement in the Institutional Division of the Texas Department of

Criminal Justice for sixty-five years and a fine of $5,000. Appellant has perfected his

appeal and we will affirm.

      1
          See TEX. PENAL CODE ANN. § 22.011(a)(1)(A) (West 2011).
      Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record and, in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. [Panel Op.] 1978), counsel has candidly discussed why, under the

controlling authorities, there is no error in the trial court’s judgment.   Additionally,

counsel has certified that he has provided appellant a copy of the Anders brief and

motion to withdraw and appropriately advised appellant of his right to file a pro se

response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991)

(en banc). The Court has also advised appellant of his right to file a pro se response.

Additionally, appellant’s counsel has certified that he has provided appellant with a

motion to acquire a copy of the record to use in preparation of a pro se response. See

Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Appellant has filed no

response.


      By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

82-83, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824,




                                           2
826-27 (Tex. Crim. App. 2005). We have found no such arguable grounds and agree

with counsel that the appeal is frivolous.2


        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.


                                                           Mackey K. Hancock
                                                               Justice




Do not publish.




        2
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3